DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soong et al. US 2017/0125412 in view of Ching et al. US 2016/0329250, further in view of Wei et al. US 9,196,710.
	Regarding claim 1, Soong et al. Fig. 13 discloses an integrated circuit structure, comprising:
a fin 950 comprising a lower fin portion and an upper fin portion, the lower fin portion comprising a dopant diffusion blocking layer 420 Fig. 4 [0021] on a first semiconductor layer 315 doped to a first conductivity type Fig. 3 [0018], and the upper fin portion comprising a portion of a second semiconductor layer 525, the second semiconductor layer 525 on the dopant diffusion blocking layer 420; 
an isolation structure 1055 along sidewalls of the lower fin portion Fig. 12; 
a gate stack 1365,1370,1375,1380 over a top of and along sidewalls of the upper fin portion 950, the gate stack having a first side opposite a second side.
Soong et al. [0021] teaches the manipulation of layer 420 during the formation of epitaxial layer 525 that causes the dopant diffusion layer 420 to increase to form a doped layer 630, where the isolation region 1055 lies above the uppermost surface of doped region 630. 
Ching et al. Fig. 1 teaches an isolation region 104 above an uppermost surface of doped region 106 in fin structure 107. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Soong et al. with an isolation structure having an uppermost surface above an uppermost surface of a doped region in a fin as suggested by Ching et al. for the purpose of isolating the active regions. 

Wei et al. Figs. 10-11 teaches an integrated circuit structure that includes a first source 54 or drain structure at the first side of a gate stack 72; and 
a second source or drain structure 56 at the second side of the gate stack 72, the first and second source or drain structures doped to a second conductivity type opposite a first conductivity type col. 7, lines 10-64.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Soong et al. and Ching et al. by placing the source and drain structures on the first and second side of the gate structure at a second conductivity as suggested by Wei et al. The motivation is to utilize wrapping of the gate structure over and along the side of the fin structure in order to increase the surface area of the channel and source/drain regions to produce faster, more reliable, and better-controlled semiconductor transistor devices as well as forming a PFET or NFET device.
Regarding claim 2, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 1. Ching et al. Fig. 1 teaches wherein the top surface of the isolation structure is above a bottom surface of the second semiconductor layer.  
Regarding claim 3, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 1. Soong et al. teaches wherein the lower fin portion further comprises a portion of a bulk silicon substrate 205, the portion 
Regarding claim 4, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 1. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are first and second epitaxial source or drain structures embedded in the fin at the first and second sides of the gate stack 72, respectively.  
Regarding claim 5, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 4. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a recessed portion of the second semiconductor layer 20.  
Regarding claim 6, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 4. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a portion of the dopant diffusion blocking layer 18.  
Regarding claim 7, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 4. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a portion of a first semiconductor layer 17. The modification teaches wherein the first and second source or drain structures are on a portion of a first semiconductor layer doped to the first conductivity.  
Regarding claim 8, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 1. Wei et al. col. 7, lines 10-64 teaches 
Regarding claim 9, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 1. Wei et al. col. 7, lines 10-64 teaches wherein the first conductivity type is P- type, and the second conductivity type is N-type col. 7, lines 10-64.54 AA9244-US 111548-238726  
Regarding claim 10, Soong et al. Fig. 13 discloses an integrated circuit structure, comprising:
a fin 950 comprising a lower fin portion and an upper fin portion, the lower fin portion comprising a doped layer 420, the doped layer on an N-type doped semiconductor layer 315 Fig. 3 [0018], and the upper fin portion comprising a portion of a semiconductor layer 525 comprising germanium [0020], the semiconductor layer comprising germanium on the doped layer 420; 
an isolation structure 1055 along sidewalls of the lower fin portion Fig. 12; 
a gate stack 1365,1370,1375,1380 over a top of and along sidewalls of the upper fin portion 950, the gate stack having a first side opposite a second side, and the gate stack comprising a P-type gate electrode [0035].
Soong et al. [0021] teaches the manipulation of layer 420 during the formation of epitaxial layer 525 that causes the dopant diffusion layer 420 to increase to form a doped layer 630, where the isolation region 1055 lies above the uppermost surface of doped region 630. 
Ching et al. Fig. 1 teaches an isolation region 104 above an uppermost surface of doped region 106 in fin structure 107. Therefore, it would have been obvious to one 
Soong et al. in view of Ching et al. does not disclose the lower fin portion comprising a layer comprising carbon, or a first source or drain structure at the first side of the gate stack; and a second source or drain structure at the second side of the gate stack, wherein the first and second source or drain structures are first and second P-type source or drain structures.  
Wei et al. Figs. 10-11 teaches an integrated circuit structure that includes a lower fin portion 18 comprising a layer comprising carbon col. 5, lines 6-15; a first source 54 or drain structure at the first side of a gate stack 72; and 
a second source or drain structure 56 at the second side of the gate stack 72, the first and second source or drain structures are first and second P-type source or drain structures col. 7, lines 10-64.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Soong et al. and Ching et al. by doping the lower fin portion with carbon to form a barrier to dopant ion movement, where the carbon is positioned in the interstitial spaces in the crystal lattice. The motivation is to prevent dopant ion movement from the substrate into the fin layer as suggested by Wei et al. 
In addition, placing the source and drain structures on the first and second side of the gate structure as suggested by Wei et al. is to utilize wrapping of the gate 
Regarding claim 11, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 10. Ching et al. Fig. 1 teaches wherein the top surface of the isolation structure is above a bottom surface of the semiconductor layer comprising germanium.
Regarding claim 12, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 10. Soong et al. teaches wherein the lower fin portion further comprises a portion of a bulk silicon substrate 205, the portion of the bulk silicon substrate below the fin 950, and the N-type doped semiconductor layer 315 on the portion of the bulk silicon substrate.55 AA9244-US 111548-238726  
Regarding claim 13, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 10. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are first and second epitaxial source or drain structures embedded in the fin at the first and second sides of the gate stack 72, respectively.  
Regarding claim 14, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 13. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a recessed portion of the semiconductor layer 20 comprising germanium.  
Regarding claim 15, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 13. Wei et al. Figs. 10-11 teaches 
Regarding claim 16, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 13. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a portion of the N-type doped semiconductor layer 10. 
Regarding claim 17, Soong et al. Fig. 13 teaches an integrated circuit structure, comprising: 
a fin 950 comprising a lower fin portion and an upper fin portion, the lower fin portion comprising a doped layer 420, the doped semiconductor layer 315 Fig. 3 [0018], and the upper fin portion comprising a portion of a semiconductor layer 525 comprising a Group III-V material [0020], the semiconductor layer comprising the Group III-V material on the doped layer 420; 
an isolation structure 1055 along sidewalls of the lower fin portion Fig. 12; 
a gate stack 1365,1370,1375,1380 over a top of and along sidewalls of the upper fin portion 950, the gate stack having a first side opposite a second side, and the gate stack comprising an N-type gate electrode [0035].
Soong et al. [0021] teaches the manipulation of layer 420 during the formation of epitaxial layer 525 that causes the dopant diffusion layer 420 to increase to form a doped layer 630, where the isolation region 1055 lies above the uppermost surface of doped region 630. 
Ching et al. Fig. 1 teaches an isolation region 104 above an uppermost surface of doped region 106 in fin structure 107. Therefore, it would have been obvious to one 
Soong et al. in view of Ching et al. does not disclose the lower fin portion comprising a layer comprising carbon, or a first source or drain structure at the first side of the gate stack; and a second source or drain structure at the second side of the gate stack, wherein the first and second source or drain structures are first and second N-type source or drain structures.  
Wei et al. Figs. 10-11 teaches an integrated circuit structure that includes a lower fin portion 18 comprising a layer comprising carbon col. 5, lines 6-15; a first source 54 or drain structure at the first side of a gate stack 72; and 
a second source or drain structure 56 at the second side of the gate stack 72, the first and second source or drain structures are first and second N-type source or drain structures col. 7, lines 10-64.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Soong et al. in view of Ching et al. by doping the lower fin portion with carbon to form a barrier to dopant ion movement, where the carbon is positioned in the interstitial spaces in the crystal lattice. The motivation is to prevent dopant ion movement from the substrate into the fin layer as suggested by Wei et al. 
In addition, placing the source and drain structures on the first and second side of the gate structure as suggested by Wei et al. is to utilize wrapping of the gate 
Regarding claim 18, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 17. Ching et al. Fig. 1 teaches wherein the top surface of the isolation structure is above a bottom surface of the semiconductor layer comprising the Group III- V material.  
Regarding claim 19, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 17. Soong et al. teaches wherein the lower fin portion further comprises a portion of a bulk silicon substrate 205, the portion of the bulk silicon substrate below the fin 950, and the P-type doped semiconductor layer 315 on the portion of the bulk silicon substrate.55 AA9244-US 111548-238726  
Regarding claim 20, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 17. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are first and second epitaxial source or drain structures embedded in the fin at the first and second sides of the gate stack 72, respectively.  
Regarding claim 21, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 20. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a recessed portion of the semiconductor layer 20 comprising the Group III-V material.  
Regarding claim 22, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 20. Wei et al. Figs. 10-11 teaches 
Regarding claim 23, Soong et al. in view of Ching et al. modified by Wei et al. teaches the integrated circuit structure of claim 20. Wei et al. Figs. 10-11 teaches wherein the first and second source or drain structures 54, 56 are on a portion of the P-type doped semiconductor layer 10. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898